Case 1:20-cv-04588-CBA-CLP Document 1 Filed 09/27/20 Page 1 of 24 PageID #: 1




 TROY LAW, PLLC
 John Troy (JT 0481)
 Aaron Schweitzer (AS 6369)
 41-25 Kissena Boulevard Suite 103
 Flushing, NY 11355
 Tel: (718) 762-1324
 Attorney for the Plaintiff, proposed FLSA Collective and
 potential Rule 23 Class
 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT COURT OF NEW YORK
 ------------------------------------------------------------------ x
 FENG CAI WANG,
 on her own behalf and on behalf of others similarly                  Case No. 20-cv-04588
 situated
                                     Plaintiff,
                                     v.
 YOU GARDEN DUMPLING INC                                              29 U.S.C. § 216(b)
    d/b/a Shanghai You Garden;                                        COLLECTIVE ACTION &
 YOU GARDEN XIAO LONG BAO INC                                         FED. R. CIV. P. 23 CLASS
    d/b/a Shanghai You Garden;                                        ACTION
 GOLDEN ROAST, INC.
    d/b/a Corner 28; and
 GAO AND YUEN 28 LLC;                                                 COMPLAINT
 YUEN FAN,
 ALAN GAO,
 SHUKWAN LI                                                           DEMAND FOR JURY TRIAL
    a/k/a Shu Kwan Li,
 XIAOYUN SHANG
    a/k/a Xiao Yun Shang, and
 VICTORIA FAN-LI
    a/k/a Victoria Fan
     a/k/a Victoria Li
                                     Defendants.
 ------------------------------------------------------------------ x
        Plaintiff FENG CAI WANG (hereinafter referred to as Plaintiff), on behalf of herself and

others similarly situated, by and through her attorney, Troy Law, PLLC, hereby brings this

complaint against Defendants YOU GARDEN DUMPLING INC d/b/a Shanghai You Garden;

YOU GARDEN XIAO LONG BAO INC d/b/a Shanghai You Garden; GOLDEN ROAST, INC.

d/b/a Corner 28; ; and GAO AND YUEN 28 LLCYUEN FAN, ALAN GAO, SHUKWAN LI




TTroy                                       1 of 24                           Complaint
Case 1:20-cv-04588-CBA-CLP Document 1 Filed 09/27/20 Page 2 of 24 PageID #: 2




a/k/a Shu Kwan Li, XIAOYUN SHANG a/k/a Xiao Yun Shang, and VICTORIA FAN-LI a/k/a

Victoria Fan a/k/a Victoria Li, and alleges as follows:

                                       INTRODUCTION

        1.     This action is brought by the Plaintiff FENG CAI WANG, on behalf of herself

as well as other employees similarly situated, against the Defendants for alleged violations of

the Fair Labor Standards Act, (FLSA) 29 U.S.C. § 201 et seq. and New York Labor Law

(NYLL), arising from Defendants’ various willfully and unlawful employment policies,

patterns and practices.

        2.     Upon information and belief, Defendants have willfully and intentionally

committed widespread violations of the FLSA and NYLL by engaging in pattern and practice

of failing to pay its employees, including Plaintiff, minimum wage for each hour worked and

overtime compensation for all hours worked over forty (40) each workweek.

        3.     Plaintiff alleges pursuant to the FLSA, that she is entitled to recover from the

Defendants: (1) unpaid overtime wages, (2) liquidated damages, (3) prejudgment and post-

judgement interest; and or (4) attorney’s fees and costs.

        4.     Plaintiff further alleges pursuant to NYLL § 650 et seq. and 12 New York

Codes, Rules and Regulations § 146 (NYCRR) that she is entitled to recover from the

Defendants: (1) unpaid minimum wage compensation and unpaid overtime compensation, (2)

unpaid spread-of-hours premium, (3) up to five thousand dollars ($5,000) per Plaintiff for

Defendants’ failure to provide a Time of Hire Notice detailing rates of pay and payday, (4) up

to five thousand dollars ($5,000) per Plaintiff for Defendants’ failure to provide a paystub that

accurately and truthfully lists employee’s hours along with the employee’s name, employer’s

name, employer’s address and telephone number, employee’s rate or rates of pay, any

deductions made from employee’s wages, any allowances claimed as part of the minimum


TTroy                                         2 of 24                            Complaint
Case 1:20-cv-04588-CBA-CLP Document 1 Filed 09/27/20 Page 3 of 24 PageID #: 3




wage, and the employee’s gross and net wages for each pay day, (5) liquidated damages equal

to the sum of unpaid minimum wage, unpaid “spread of hours” premium, unpaid overtime in

the amount of twenty five percent under NYLL § 190 et seq., § 650 et seq., and one hundred

percent after April 9, 2011 under NY Wage Theft Prevention Act, (6) 9% simple prejudgment

interest provided by NYLL, (7) post-judgment interest, and (8) attorney’s fees and costs.

                                   JURISDICTION AND VENUE

        5.     This Court has original federal question jurisdiction over this controversy

under 29 U.S.C. § 216(b) and 28 U.S.C. § 1331, and has supplemental jurisdiction over the

NYLL claims pursuant to 28 U.S.C. § 1367(a).

        6.     Venue is proper in the Eastern District Court of New York pursuant to 28

U.S.C. §§ 1391(b) and (c), because Defendants conduct business in this District, and the acts

and omissions giving rise to the claims herein alleged took place in this District.

                                             PLAINTIFF

        7.     From in or around July 2017 to December 04, 2019, Plaintiff FENG CAI

WANG was employed by Defendants to work as a Pastry Worker for Defendants.

                                            DEFENDANTS

        Corporate Defendants

        8.     Defendant YOU GARDEN DUMPLING INC d/b/a Shanghai You Garden is a

domestic business corporation organized under the laws of the State of New York with a

principal address at 135-33 40th Road, Flushing, NY 11354.

        9.     Defendant YOU GARDEN XIAO LONG BAO INC d/b/a Shanghai You

Garden is a domestic business corporation organized under the laws of the State of New York

with a principal address at 41-07 Bell Blvd, Queens, NY 11361.



TTroy                                         3 of 24                             Complaint
Case 1:20-cv-04588-CBA-CLP Document 1 Filed 09/27/20 Page 4 of 24 PageID #: 4




        10.   Defendant GOLDEN ROAST, INC. d/b/a Corner 28 is a domestic business

corporation organized under the laws of the State of New York with a principal address at

135-24 40th Rd, Flushing, NY 11354.

        11.   Defendant GAO AND YUEN 28 LLC is a domestic business corporation

organized under the laws of the State of New York with a principal address at 135-33 40th

Road, Flushing, NY 11354; and 41-07 Bell Blvd, Queens, NY 11361.

        Owner/Operator Defendants

        12.   The Individual Defendants are officers, directors, managers and/or majority

shareholders or owners of the Corporate Defendant and being among the ten largest

shareholders and/or LLC members, are individually responsible for unpaid wages under the

New York Business Corporation Law and Limited Liability Company Law. NYBSC § 630(a),

NYLLC § 609(c).

        13.   YUEN FAN known as "Big Boss" to Plaintiff, (1) had the power to hire and

fire employees, (2) supervised and controlled employee work schedules or conditions of

employment, (3) determined the rate and method of payment, and (4) maintained employee

records at YOU GARDEN DUMPLING INC d/b/a Shanghai You Garden; YOU GARDEN

XIAO LONG BAO INC d/b/a Shanghai You Garden; GOLDEN ROAST, INC. d/b/a Corner

28; GAO AND YUEN 28 LLC.

        14.   Upon information and belief, YUEN FAN is between 60 and 70 years old.

        15.   YUEN FAN acted intentionally and maliciously and is an employer pursuant

to FLSA, 29 U.S.C. § 203(d) and regulations promulgated thereunder, 29 C.F.R. § 791.2,

NYLL § 2 and the regulations thereunder, and is jointly and severally liable with YOU

GARDEN DUMPLING INC d/b/a Shanghai You Garden; YOU GARDEN XIAO LONG




TTroy                                       4 of 24                           Complaint
Case 1:20-cv-04588-CBA-CLP Document 1 Filed 09/27/20 Page 5 of 24 PageID #: 5




BAO INC d/b/a Shanghai You Garden; GOLDEN ROAST, INC. d/b/a Corner 28; GAO AND

YUEN 28 LLC.

        16.   ALAN GAO known as Manager and Shareholder to Plaintiff, (1) had the

power to hire and fire employees, (2) supervised and controlled employee work schedules or

conditions of employment, (3) determined the rate and method of payment, and (4)

maintained employee records at YOU GARDEN DUMPLING INC d/b/a Shanghai You

Garden; YOU GARDEN XIAO LONG BAO INC d/b/a Shanghai You Garden; GOLDEN

ROAST, INC. d/b/a Corner 28; GAO AND YUEN 28 LLC.

        17.   ALAN GAO is the storefront manager of both Shanghai You Garden and

Corner 28.

        18.   ALAN GAO hired Plaintiff.

        19.   ALAN GAO acted intentionally and maliciously and is an employer pursuant

to FLSA, 29 U.S.C. § 203(d) and regulations promulgated thereunder, 29 C.F.R. § 791.2,

NYLL § 2 and the regulations thereunder, and is jointly and severally liable with YOU

GARDEN DUMPLING INC d/b/a Shanghai You Garden; YOU GARDEN XIAO LONG

BAO INC d/b/a Shanghai You Garden; GOLDEN ROAST, INC. d/b/a Corner 28; GAO AND

YUEN 28 LLC.

        20.   SHUKWAN LI a/k/a Shu Kwan Li and DOS Agent for GOLDEN ROAST,

INC. d/b/a Corner 28, (1) had the power to hire and fire employees, (2) supervised and

controlled employee work schedules or conditions of employment, (3) determined the rate and

method of payment, and (4) maintained employee records at YOU GARDEN DUMPLING

INC d/b/a Shanghai You Garden; YOU GARDEN XIAO LONG BAO INC d/b/a Shanghai

You Garden; GOLDEN ROAST, INC. d/b/a Corner 28; GAO AND YUEN 28 LLC.




TTroy                                       5 of 24                           Complaint
Case 1:20-cv-04588-CBA-CLP Document 1 Filed 09/27/20 Page 6 of 24 PageID #: 6




        21.    SHUKWAN LI a/k/a Shu Kwan Li acted intentionally and maliciously and is

an employer pursuant to FLSA, 29 U.S.C. § 203(d) and regulations promulgated thereunder,

29 C.F.R. § 791.2, NYLL § 2 and the regulations thereunder, and is jointly and severally

liable with YOU GARDEN DUMPLING INC d/b/a Shanghai You Garden; YOU GARDEN

XIAO LONG BAO INC d/b/a Shanghai You Garden; GOLDEN ROAST, INC. d/b/a Corner

28; GAO AND YUEN 28 LLC.

        22.    XIAOYUN SHANG a/k/a Xiao Yun Shang known as Lady Boss to Plaintiff

and DOS Agent for YOU GARDEN DUMPLING INC d/b/a Shanghai You Garden, (1) had

the power to hire and fire employees, (2) supervised and controlled employee work schedules

or conditions of employment, (3) determined the rate and method of payment, and (4)

maintained employee records at YOU GARDEN DUMPLING INC d/b/a Shanghai You

Garden; YOU GARDEN XIAO LONG BAO INC d/b/a Shanghai You Garden; GOLDEN

ROAST, INC. d/b/a Corner 28; GAO AND YUEN 28 LLC.

        23.    XIAOYUN SHANG a/k/a Xiao Yun Shang paid Plaintiff, at first weekly, and

after late 2018, on a biweekly basis, in cash and in check.

        24.    XIAOYUN SHANG a/k/a Xiao Yun Shang acted intentionally and maliciously

and is an employer pursuant to FLSA, 29 U.S.C. § 203(d) and regulations promulgated

thereunder, 29 C.F.R. § 791.2, NYLL § 2 and the regulations thereunder, and is jointly and

severally liable with YOU GARDEN DUMPLING INC d/b/a Shanghai You Garden; YOU

GARDEN XIAO LONG BAO INC d/b/a Shanghai You Garden; GOLDEN ROAST, INC.

d/b/a Corner 28; GAO AND YUEN 28 LLC.

        25.    VICTORIA FAN-LI a/k/a Victoria Fan a/k/a Victoria Li and DOS Agent for

YOU GARDEN XIAO LONG BAO INC and GAO AND YUEN 28 LLC, (1) had the power




TTroy                                         6 of 24                         Complaint
Case 1:20-cv-04588-CBA-CLP Document 1 Filed 09/27/20 Page 7 of 24 PageID #: 7




to hire and fire employees, (2) supervised and controlled employee work schedules or

conditions of employment, (3) determined the rate and method of payment, and (4)

maintained employee records at YOU GARDEN DUMPLING INC d/b/a Shanghai You

Garden; YOU GARDEN XIAO LONG BAO INC d/b/a Shanghai You Garden; GOLDEN

ROAST, INC. d/b/a Corner 28; GAO AND YUEN 28 LLC.

        26.         VICTORIA FAN-LI a/k/a Victoria Fan a/k/a Victoria Li acted intentionally

and maliciously and is an employer pursuant to FLSA, 29 U.S.C. § 203(d) and regulations

promulgated thereunder, 29 C.F.R. § 791.2, NYLL § 2 and the regulations thereunder, and is

jointly and severally liable with YOU GARDEN DUMPLING INC d/b/a Shanghai You

Garden; YOU GARDEN XIAO LONG BAO INC d/b/a Shanghai You Garden; GOLDEN

ROAST, INC. d/b/a Corner 28; GAO AND YUEN 28 LLC.

                                          STATEMENT OF FACTS

                                  Defendants Constitute an Enterprise
        27.         Upon information and belief, Corporate Defendants YOU GARDEN

DUMPLING INC d/b/a Shanghai You Garden; YOU GARDEN XIAO LONG BAO INC

d/b/a Shanghai You Garden; GOLDEN ROAST, INC. d/b/a Corner 28 are joint employers of

Plaintiff and constitute an enterprise as the term is defined by 29 USC §203(r) insofar as they

share staff:

               a.   including Plaintiff, between the three stores, dispatching Plaintiff specifically

                    from the Flushing You Garden to the Bayside You Garden;

               b. Share the entirety of outdoor dining storefront of Corner 28 with You Garden’s

                    Flushing location for You Garden customers;

               c. pay Plaintiff for the work performed at the enterprise no matter what location

                    she worked;


TTroy                                             7 of 24                             Complaint
Case 1:20-cv-04588-CBA-CLP Document 1 Filed 09/27/20 Page 8 of 24 PageID #: 8




              d. advertise the Corporate Defendants as an enterprise, with plastic bags printed

                 You Garden on the front and Corner 28 on the back to be distributed to

                 customers at both locations and;

              e. are otherwise engaged in related activities performed through unified operation

                 and/or common control for a common business purpose, and are co-owned by

                 the same partners.

        28.      As an enterprise, Corporate Defendants are employers under the FLSA because

they engaged in interstate commerce, including the importation of materials from outside of

New York State, and their gross revenue well exceed $500,000.00 a year.

        29.      At all relevant times, the work performed by Plaintiff was directly essential to

the business operated by YOU GARDEN DUMPLING INC d/b/a Shanghai You Garden;

YOU GARDEN XIAO LONG BAO INC d/b/a Shanghai You Garden; GOLDEN ROAST,

INC. d/b/a Corner 28.

                                    Wage and Hour Claims
        30.      As You Garden is one of the most popular destinations for Shanghainese

cuisine in the Flushing area, often drawing customers from out of the city and out of the state,

there are at least 30 employees at the restaurant at any one time.

        31.      In addition, with Corner 28 and You Garden Bayside, there are at least 50

employees at any one time.

        32.      Defendants committed the following alleged acts knowingly, intentionally and

willfully against the Plaintiff, the FLSA Collective Plaintiffs, and the Class.

        33.      At all relevant times, Defendants knowingly and willfully failed to pay

Plaintiff her lawful overtime compensation of one and one-half times (1.5x) their regular rate

of pay for all hours worked over forty (40) in a given workweek.



TTroy                                           8 of 24                            Complaint
Case 1:20-cv-04588-CBA-CLP Document 1 Filed 09/27/20 Page 9 of 24 PageID #: 9




         34.      While employed by Defendants, Plaintiff was not exempt under federal and

state laws requiring employers to pay employees overtime.

         35.      Defendants failed to keep full and accurate records of Plaintiff's hours and

wages.

         36.      Upon information and belief, Defendants failed to keep full and accurate

records in order to mitigate liability for their wage violations. Defendants never furnished any

notice of their use of tip credit.

         37.      At all relevant times, Defendants knowingly and willfully failed to provide

Plaintiff and similarly situated employees with Time of Hire Notice reflecting true rates of pay

and payday as well as paystub that lists employee’s name, employer’s name, employer’s

address and telephone number, employee’s rate or rates of pay, any deductions made from

employee’s wages, any allowances claimed as part of the minimum wage, and the employee’s

gross and net wages for each pay day.

         38.      Defendants knew that the nonpayment of overtime pay and New York’s

“spread of hours” premium for every day in which Plaintiff worked over ten (10) hours would

financially injure Plaintiff and similarly situated employees and violate state and federal laws.

         39.      Defendants did not post the required New York State Department of Labor

posters regarding minimum wage pay rates, overtime pay, tip credit, and pay day.

         Plaintiff FENG CAI WANG

         40.      From in or around July 2017 to December 04, 2019, Plaintiff FENG CAI

WANG was employed by Defendants to work as a Pastry Worker at:

               a. YOU GARDEN DUMPLING INC d/b/a Shanghai You Garden at 135-33 40th

                  Road, Flushing, NY 11354; and



TTroy                                           9 of 24                            Complaint
Case 1:20-cv-04588-CBA-CLP Document 1 Filed 09/27/20 Page 10 of 24 PageID #: 10




                b. YOU GARDEN XIAO LONG BAO INC d/b/a Shanghai You Garden at 41-07

                   Bell Blvd, Queens, NY 11361.

          41.      Plaintiff worked continuously for Defendants from July 2017 to December 04,

 2019, with the following two exceptions:

                a. Plaintiff FENG CAI WANG returned to China in or around March 2018

                   through May 20, 2018 for two and a half (2.5) months.

                b. Plaintiff FENG CAI WANG was also in China from roughly January 25, 2019

                   to March 10, 2019.

                c. Plaintiff FENG CAI WANG returned to work at You Garden on June 02,

                   2019.

          42.      Plaintiff FENG CAI WANG worked at both You Garden locations: from in or

 around July 2017 to August 2019, Plaintiff FENG CAI WANG worked at You Garden’s

 Flushing location at 135-33 40th Road, Flushing, NY 11354.

          43.      From September 2019 to December 04, 2019, Plaintiff FENG CAI WANG

 worked at You Garden’s Bayside location at 41-07 Bell Blvd, Bayside, NY 11361.

          44.      From in or around July 2017 to August 2019, while working for Shanghai

 You Garden at 135-33 40th Road, Flushing, NY 11354, Plaintiff FENG CAI WANG worked

 “middle shift” and “late shift” weeks.

          45.      Specifically, she worked 70% “late shift” weeks, and 30% “middle shift”

 weeks.

          46.      Plaintiff FENG CAI WANG’s regular work schedule ran from:

                a. for "middle shift" weeks, 09:30 to 20:30 for eleven (11) hours a day, six (6)

                   days a week;




 TTroy                                           10 of 24                          Complaint
Case 1:20-cv-04588-CBA-CLP Document 1 Filed 09/27/20 Page 11 of 24 PageID #: 11




               b. for "late shift" weeks 11:00 to 22:00 for eleven (11) hours a day, six (6) days

                  a week for a total of sixty-six (66) hours each week.

         47.      Beginning September 2019 to December 04, 2019, while working for Shanghai

 You Garden at 41-07 Bell Blvd, Queens, NY 11361, Plaintiff worked “early shift” weeks.

         48.       Plaintiff FENG CAI WANG’s regular work schedule ran from 08:30 to 19:30

 for eleven (11) hours a day, six (6) days a week; for sixty six (66) hours a week.

         49.      At all relevant times, Plaintiff FENG CAI WANG did not have a fixed time for

 lunch or for dinner.

         50.      In fact, Plaintiff FENG CAI WANG had 15-20 minutes to eat lunch and 5

 minutes to eat breakfast and even then she was on call, meaning that if customer’s order

 came, her break stopped and she had to keep making pastry.

         51.      From on or about July 01, 2017 to September 30, 2017, Plaintiff FENG CAI

 WANG was paid a flat compensation at a rate of two thousand six hundred dollars ($2600.00)

 per month.

         52.      Specifically, Plaintiff FENG CAI WANG would pay her monthly rate on a

 weekly or biweekly basis.

         53.      The monthly pay would be divided by 26 days and multiplied by 6 days (which

 she worked for a week), and that would be the weekly pay that was paid to Plaintiff in check

 and in cash.

         54.      From on or about October 01, 2017 to December 30, 2017 , Plaintiff FENG

 CAI WANG was paid a flat compensation at a rate of two thousand eight hundred dollars

 ($2800.00) per month.

         55.      From on or about December 31, 2017 to February 28, 2018, Plaintiff FENG




 TTroy                                          11 of 24                           Complaint
Case 1:20-cv-04588-CBA-CLP Document 1 Filed 09/27/20 Page 12 of 24 PageID #: 12




 CAI WANG was paid a flat compensation at a rate of two thousand nine hundred dollars

 ($2900.00) per month.

         56.    From on or about May 21, 2018 to September 30, 2018, Plaintiff FENG CAI

 WANG was paid a flat compensation at a rate of three thousand dollars ($3000.00) per month.

         57.    From on or about October 01, 2018 to December 30, 2018, Plaintiff FENG

 CAI WANG was paid a flat compensation at a rate of three thousand one hundred dollars

 ($3,100.00) per month.

         58.    From on or about December 31, 2018 to December 4, 2019, Plaintiff FENG

 CAI WANG was paid a flat compensation at a rate of three thousand three hundred dollars

 ($3,300.00) per month.

         59.    At all relevant times, Plaintiff FENG CAI WANG was not paid overtime pay

 for overtime work.

         60.    Throughout her employment, Plaintiff FENG CAI WANG was not given a

 statement with her weekly payment reflecting employee’s name, employer’s name,

 employer’s address and telephone number, employee’s rate or rates of pay, any deductions

 made from employee’s wages, any allowances claimed as part of the minimum wage, and the

 employee’s gross and net wages for each pay day in Chinese, Plaintiff’s native language.

         61.    Throughout her employment, Plaintiff FENG CAI WANG was not

 compensated at least at one-and-one-half her promised hourly wage for all hours worked

 above forty (40) in each workweek.

         62.    Throughout her employment, Plaintiff FENG CAI WANG was not

 compensated for New York’s “spread of hours” premium for shifts that lasted longer than ten

 (10) hours at her promised rate.




 TTroy                                       12 of 24                          Complaint
Case 1:20-cv-04588-CBA-CLP Document 1 Filed 09/27/20 Page 13 of 24 PageID #: 13




         63.    On December 4, 2019, Plaintiff was hurt on the job and had to stay in the

 hospital with bedrest.

         64.    Plaintiff was paid for two (2) months of salary and then was terminated as of

 January 16, 2020.

                                COLLECTIVE ACTION ALLEGATIONS

         65.    Plaintiff brings this action individually and as class representative individually

 and on behalf of all other and former non-exempt employees who have been or were

 employed by the Defendants for up to the last three (3) years, through entry of judgment in

 this case (the “Collective Action Period”) and whom were not compensated at one and one

 half times their promised work for all hours worked in excess of forty (40) hours per week

 (the “Collective Action Members”).

                                  CLASS ACTION ALLEGATIONS

         66.    Plaintiff brings her NYLL claims pursuant to Federal Rules of Civil Procedure

 (“Fed. R. Civ. P.”) Rule 23, on behalf of all non-exempt personnel employed by Defendants

 on or after the date that is six years before the filing of the Complaint in this case as defined

 herein (the “Class Period”).

         67.    All said persons, including Plaintiff, are referred to herein as the “Class.”

         68.    The Class members are readily ascertainable. The number and identity of the

 Class members are determinable from the records of Defendants. The hours assigned and

 worked, the positions held, and the rate of pay for each Class Member is also determinable

 from Defendants’ records. For purpose of notice and other purposes related to this action,

 their names and addresses are readily available from Defendants. Notice can be provided by

 means permissible under said Fed. R. Civ. P. 23.




 TTroy                                          13 of 24                            Complaint
Case 1:20-cv-04588-CBA-CLP Document 1 Filed 09/27/20 Page 14 of 24 PageID #: 14




         Numerosity

         69.    The proposed Class is so numerous that joinder of all members is

 impracticable, and the disposition of their claims as a class will benefit the parties and the

 Court. Although the precise number of such persons is unknown, and the facts on which the

 calculation of the number is presently within the sole control of the Defendants, upon

 information and belief, there are more than forty (40) members of the class.

         Commonality

         70.    There are questions of law and fact common to the Class which predominate

 over any questions affecting only individual class members, including:

         a.     Whether Defendant employed Plaintiff and the Class within the meaning of the

 New York law;

         b.     Whether Plaintiff and Class members are not paid at least the hourly minimum

 wage for each hour worked;

         c.     Whether Plaintiff and Class members are entitled to and paid overtime at their

 promised hourly wage under the New York Labor Law;

         d.     Whether Defendants maintained a policy, pattern and/or practice of failing to

 pay Plaintiff and the Rule 23 Class spread-of-hours pay as required by the NYLL;

         e.     Whether Defendants maintained a policy, pattern and/or practice of failing to

 provide requisite statutory meal periods;

         f.     Whether Defendants provided a Time of Hire Notice detailing rates of pay and

 payday at the start of Plaintiff and the Rule 23 Class’s start of employment and/or timely

 thereafter;

         g.     Whether Defendants provided paystubs detailing the rates of pay and credits


 TTroy                                          14 of 24                            Complaint
Case 1:20-cv-04588-CBA-CLP Document 1 Filed 09/27/20 Page 15 of 24 PageID #: 15




 taken towards the minimum wage to Plaintiff and the Rule 23 class on each payday; and

         h.     At what common rate, or rates subject to common method of calculation was

 and is Defendants required to pay the Class members for their work.

         Typicality

         71.    Plaintiff's claims are typical of those claims which could be alleged by any

 member of the Class, and the relief sought is typical of the relief that would be sought by each

 member of the Class in separate actions. All the Class members were subject to the same

 corporate practices of Defendants, as alleged herein, of failing to pay minimum wage or

 overtime compensation. Defendants’ corporate-wide policies and practices affected all Class

 members similarly, and Defendants benefitted from the same type of unfair and/or wrongful

 acts as to each Class member. Plaintiff and other Class members sustained similar losses,

 injuries and damages arising from the same unlawful policies, practices and procedures.

         Adequacy

         72.    Plaintiff is able to fairly and adequately protect the interests of the Class and

 have no interests antagonistic to the Class. Plaintiff is represented by attorneys who are

 experienced and competent in representing Plaintiffs in both class action and wage-and-hour

 employment litigation cases.

         Superiority

         73.    A class action is superior to other available methods for the fair and efficient

 adjudication of the controversy, particularly in the context of wage-and-hour litigation where

 individual Class members lack the financial resources to vigorously prosecute a lawsuit

 against corporate defendants. Class action treatment will permit a large number of similarly

 situated persons to prosecute their common claims in a single forum simultaneously,


 TTroy                                         15 of 24                             Complaint
Case 1:20-cv-04588-CBA-CLP Document 1 Filed 09/27/20 Page 16 of 24 PageID #: 16




 efficiently and without the unnecessary duplication of efforts and expenses that numerous

 individual actions engender. Because the losses, injuries and damages suffered by each of the

 individual Class members are small in the sense pertinent to a class action analysis, the

 expenses and burden of individual litigation would make it extremely difficult or impossible

 for the individual Class members to redress the wrongs done to them. Further, important

 public interests will be served by addressing the matter as a class action. The adjudication of

 individual litigation claims would result in a great expenditure of Court and public resources;

 however, treating the claims as a class action would result in a significant saving of these

 costs. The prosecution of separate actions by individual members of the Class would create a

 risk of inconsistent and/or varying adjudications with respect to the individual members of the

 Class, establishing incompatible standards of conduct for Defendants and resulting in the

 impairment of Class members’ rights and the disposition of their interests through actions to

 which they were not parties. The issues in this action can be decided by means of common,

 class-wide proof. In addition, if appropriate, the Court can, and is empowered to, fashion

 methods to efficiently manage this action as a class action.

         74.    Upon information and belief, Defendants and other employers throughout the

 state violate the New York Labor Law. Current employees are often afraid to assert their

 rights out of fear of direct or indirect retaliation. Former employees are fearful of bringing

 claims because doing so can harm their employment, future employment, and future efforts to

 secure employment. Class actions provide class members who are not named in the complaint

 a degree of anonymity which allows for the vindication of their rights while eliminating or

 reducing these risks.




 TTroy                                         16 of 24                            Complaint
Case 1:20-cv-04588-CBA-CLP Document 1 Filed 09/27/20 Page 17 of 24 PageID #: 17




                                     STATEMENT OF CLAIMS


            [Violation of New York Labor Law—Failure to Pay Minimum Wage
                      Brought on behalf of Plaintiff and Rule 23 Class]

         75.    Plaintiff re-alleges and incorporates by reference all preceding paragraphs as

 though fully set forth herein.

         76.    At all relevant times, Plaintiff is employed by Defendants within the meaning

 of New York Labor Law §§ 2 and 651.

         77.    At all relevant times, Defendants had a policy and practice of refusing to pay

 Plaintiff, and the collective action members, in full for some or all of the hours they worked.

         78.    Defendants knowingly and willfully violated Plaintiff’s and similarly situated

 Class Members’ rights by failing to pay her the New York minimum wages in the lawful

 amount for hours worked.

         79.    An employer who fails to pay the minimum wage shall be liable, in addition to

 the amount of any underpayments, for liquidated damages equal to twenty five percent (25%)

 of the shortfall under NYLL §§ 190 et seq., §§ 650 et seq., and one hundred percent (100%)

 after April 9, 2011 under NY Wage Theft Prevention Act, and interest.


           [Violations of the Fair Labor Standards Act—Failure to Pay Overtime
                 Brought on behalf of the Plaintiff and the FLSA Collective]

         80.    Plaintiff re-alleges and incorporates by reference all preceding paragraphs as

 though fully set forth herein.

         81.    The FLSA provides that no employer engaged in commerce shall employ a

 covered employee for a work week longer than forty (40) hours unless such employee

 receives compensation for employment in excess of forty (40) hours at a rate not less than one

 and one-half times the regular rate at which he is employed, or one and one-half times the


 TTroy                                         17 of 24                           Complaint
Case 1:20-cv-04588-CBA-CLP Document 1 Filed 09/27/20 Page 18 of 24 PageID #: 18




 minimum wage, whichever is greater. 29 U.S.C. § 207(a).

          82.   The FLSA provides that any employer who violates the provisions of 29

 U.S.C. § 207 shall be liable to the employees affected in the amount of their unpaid overtime

 compensation, and in an additional equal amount as liquidated damages. 29 USC § 216(b).

          83.   Defendants’ failure to pay Plaintiff and the FLSA Collective their overtime

 pay violated the FLSA.

          84.   At all relevant times, Defendants had, and continue to have, a policy of

 practice of refusing to pay overtime compensation at the statutory rate of time and a half to

 Plaintiff and Collective Action Members for all hours worked in excess of forty (40) hours

 per workweek, which violated and continues to violate the FLSA, 29 U.S.C. §§ 201, et seq.,

 including 29 U.S.C. §§ 207(a)(1) and 215(a).

          85.   The FLSA and supporting regulations required employers to notify employees

 of employment law requires employers to notify employment law requirements. 29 C.F.R. §

 516.4.

          86.   Defendants willfully failed to notify Plaintiff and FLSA Collective of the

 requirements of the employment laws in order to facilitate their exploitation of Plaintiff’ and

 FLSA Collectives’ labor.

          87.   Defendants knowingly and willfully disregarded the provisions of the FLSA as

 evidenced by their failure to compensate Plaintiff and Collective Class Members the statutory

 overtime rate of time and one half for all hours worked in excess of forty (40) per week when

 they knew or should have known such was due and that failing to do so would financially

 injure Plaintiff and Collective Action members.




 TTroy                                         18 of 24                           Complaint
Case 1:20-cv-04588-CBA-CLP Document 1 Filed 09/27/20 Page 19 of 24 PageID #: 19




                [Violation of New York Labor Law—Failure to Pay Overtime
                      Brought on behalf of Plaintiff and Rule 23 Class]

         88.     Plaintiff re-alleges and incorporates by reference all preceding paragraphs as

 though fully set forth herein.

         89.     An employer who fails to pay the minimum wage shall be liable, in addition to

 the amount of any underpayments, for liquidated damages equal to twenty-five percent (25%)

 before April 9, 2011 and one hundred percent (100%) thereafter under NY Wage Theft

 Prevention Act, and interest.

         90.     At all relevant times, Defendants had a policy and practice of refusing to pay

 the overtime compensation to Plaintiff at one and one-half times the hourly rate the Plaintiff

 and the class are entitled to.

         91.     Defendant’ failure to pay Plaintiff her overtime pay violated the NYLL.

         92.     Defendants’ failure to pay Plaintiff was not in good faith.


                  [Violation of New York Labor Law—Spread of Time Pay
                      Brought on behalf of Plaintiff and Rule 23 Class]

         93.     Plaintiff re-alleges and incorporates by reference all preceding paragraphs as

 though fully set forth herein.

         94.     The NYLL requires employers to pay an extra hour’s pay for every day that an

 employee works an interval in excess of ten hours pursuant to NYLL §§ 190, et seq., and §§

 650, et seq., and New York State Department of Labor regulations § 146-1.6.

         95.     Defendants’ failure to pay Plaintiff spread-of-hours pay was not in good faith.


           [Violation of New York Labor Law—Failure to Provide Meal Periods
                    Brought on behalf of Plaintiff and the Rule 23 Class]

         96.     Plaintiff re-alleges and incorporates by reference all preceding paragraphs as


 TTroy                                         19 of 24                           Complaint
Case 1:20-cv-04588-CBA-CLP Document 1 Filed 09/27/20 Page 20 of 24 PageID #: 20




 though fully set forth herein.

           97.    The NYLL requires that employees provide: a noon day meal period of at least

 thirty (30) minutes for employees who work a shift of more than six hours extending over the

 noon day meal period from 11 a.m. to 2 p.m.; an additional meal period between 5 p.m. and 7

 p.m. of at least twenty (20) minutes for employees whose shift started before 11 a.m. and

 continues later than 7 p.m.; and/or a forty-five (45) minute meal period at a time midway

 between the beginning and end of the shift for employees whose shift lasts more than six

 hours and starts between 1 p m. and 6 a.m. NYLL § 162.

           98.    Defendants failed to provide meal periods required by NYLL § 162 for every

 day that Plaintiff worked.

           99.    Though the Department of Labor commissioner may permit a shorter time to

 be fixed for meal periods than hereinbefore provided, such permit must be in writing and be

 kept conspicuously posted in the main entrance of the establishment. No such permit is

 posted.

           100.   Defendants’ failure to provide the meal periods required by NYLL § 162 was

 not in good faith.


                  [Violation of New York Labor Law—Failure to Keep Records
                         Brought on behalf of Plaintiff and Rule 23 Class]

           101.   Plaintiff re-alleges and incorporates by reference all preceding paragraphs as

 though fully set forth herein.

           102.   Defendants did not maintain, establish and preserve Plaintiff's weekly payroll

 records for a period of not less than six years, as required by NYCRR § 146-2.1.

           103.   As a result of Defendants’ unlawful conduct, Plaintiff has sustained damages

 including loss of earning, in an amount to be established at trial, liquidated damages,


 TTroy                                          20 of 24                          Complaint
Case 1:20-cv-04588-CBA-CLP Document 1 Filed 09/27/20 Page 21 of 24 PageID #: 21




 prejudgment interest, costs and attorneys’ fee, pursuant to the state law.

         104.    Upon information and belief, Defendants failed to maintain adequate and

 accurate written records of actual hours worked and true wages earned by Plaintiff in order to

 facilitate their exploitation of Plaintiff's labor.

         105.    Defendants’ failure to maintain adequate and accurate written records of actual

 hours worked and true wages earned by Plaintiff were not in good faith.


    [Violation of New York Labor Law—Failure to Provide Time of Hire Wage Notice
                     Brought on behalf of Plaintiff and Rule 23 Class]

         106.    Plaintiff re-alleges and incorporates by reference all preceding paragraphs as

 though fully set forth herein.

         107.    The NYLL and supporting regulations require employers to provide written

 notice of the rate or rates of pay and the basis thereof, whether paid by the hour, shift, day,

 week, salary, piece, commission, or other; allowances, if any, claimed as a part of minimum

 wage, including tip, meal, or lodging allowances; the regular pay day designated by the

 employer; the name of the employer; any “doing business as” names used by the employer; the

 physical address of employer’s main office or principal place of business, and a mailing address

 if different; the telephone number of the employer. NYLL §195-1(a).

         108.    Defendants intentionally failed to provide notice to employees in violation of

 New York Labor Law § 195, which requires all employers to provide written notice in the

 employee’s primary language about the terms and conditions of employment related to rate of

 pay, regular pay cycle and rate of overtime on their or her first day of employment.

         109.    Defendants not only did not provide notice to each employee at Time of Hire,

 but failed to provide notice to Plaintiff even after the fact.

         110.    Due to Defendants’ violations of New York Labor Law, Plaintiff is entitled to


 TTroy                                             21 of 24                      Complaint
Case 1:20-cv-04588-CBA-CLP Document 1 Filed 09/27/20 Page 22 of 24 PageID #: 22




 recover from Defendants, jointly and severally, $50 for each workday that the violation

 occurred or continued to occur, up to $5,000, together with costs and attorneys’ fees pursuant

 to New York Labor Law. N.Y. Lab. Law §198(1-b).


         [Violation of New York Labor Law—Failure to Provide Wage Statements
                      Brought on behalf of Plaintiff and Rule 23 Class]

         111.   Plaintiff re-alleges and incorporates by reference all preceding paragraphs as

 though fully set forth herein.

         112.   The NYLL and supporting regulations require employers to provide detailed

 paystub information to employees every payday. NYLL § 195-1(d).

         113.   Defendants have failed to make a good faith effort to comply with the New York

 Labor Law with respect to compensation of each Plaintiff, and did not provide the paystub on

 or after each Plaintiffs’ payday.

         114.   Due to Defendants’ violations of New York Labor Law, Plaintiff is entitled to

 recover from Defendants, jointly and severally, $250 for each workday of the violation, up to

 $5,000 for each Plaintiff together with costs and attorneys’ fees pursuant to New York Labor

 Law. N.Y. Lab. Law §198(1-d).

                                        PRAYER FOR RELIEF

         WHEREFORE, Plaintiff, on behalf of herself, and on the behalf of the FLSA

 Collective Plaintiffs and Rule 23 Class, respectfully requests that this Court enter a judgment

 providing the following relief:

         a)     Authorizing Plaintiff at the earliest possible time to give notice of this

 collective action, or that the Court issue such notice, to all persons who are presently, or have

 up through the extent allowable under the statute of limitations and including the date of



 TTroy                                         22 of 24                             Complaint
Case 1:20-cv-04588-CBA-CLP Document 1 Filed 09/27/20 Page 23 of 24 PageID #: 23




 issuance of court-supervised notice, been employed by Defendants as non-exempt employees.

 Such notice shall inform them that the civil notice has been filed, of the nature of the action,

 of his right to join this lawsuit if they believe they were denied premium overtime wages;

         b)     Certification of this case as a collective action pursuant to FLSA;

         c)     Issuance of notice pursuant to 29 U.S.C. § 216(b) to all similarly situated

 members of the FLSA opt-in class, apprising them of the pendency of this action, and permitting

 them to assert timely FLSA claims and state claims in this action by filing individual Consent

 to Sue forms pursuant to 29 U.S.C. § 216(b), and appointing Plaintiff and their counsel to

 represent the Collective Action Members;

         d)     A declaratory judgment that the practices complained of herein are unlawful

 under FLSA and New York Labor Law;

         e)     An injunction against Corporate Defendants, its officers, agents, successors,

 employees, representatives and any and all persons acting in concert with them as provided by

 law, from engaging in each of unlawful practices and policies set forth herein;

         f)     An award of unpaid minimum wage and overtime wages due under FLSA and

 New York Labor Law due Plaintiff and the Collective Action members plus compensatory

 and liquidated damages in the amount of twenty five percent (25%) prior to April 9, 2011 and

 one hundred percent (100%) thereafter under NY Wage Theft Prevention Act;

         g)     An award of liquidated and/or punitive damages as a result of Defendants’

 knowing and willful failure to pay wages at least the hourly minimum wage, overtime

 compensation pursuant to 29 U.S.C. §216;

         h)     Up to five thousand dollars ($5,000) per Plaintiff for Defendants’ failure to

 provide a Time of Hire Notice detailing rates of pay and payday;




 TTroy                                         23 of 24                            Complaint
Case 1:20-cv-04588-CBA-CLP Document 1 Filed 09/27/20 Page 24 of 24 PageID #: 24




         i)     Up to five thousand dollars ($5,000) per Plaintiff for Defendants’ failure to

 provide a paystub that lists employee’s name, employer’s name, employer’s address and

 telephone number, employee’s rate or rates of pay, any deductions made from employee’s

 wages, any allowances claimed as part of the minimum wage, and the employee’s gross and

 net wages for each pay day;

         j)     An award of liquidated and/or punitive damages as a result of Defendants’

 willful failure to overtime compensation, and “spread of hours” premium pursuant to New

 York Labor Law;

         k)     An award of costs and expenses of this action together with reasonable

 attorneys’ and expert fees pursuant to 29 U.S.C. §216(b) and NYLL §§198 and 663;

         l)     The cost and disbursements of this action;

         m)     An award of prejudgment and post-judgment fees;

         n)     Providing that if any amounts remain unpaid upon the expiration of ninety

 days following the issuance of judgment, or ninety days after expiration of the time to appeal

 and no appeal is then pending, whichever is later, the total amount of judgment shall

 automatically increase by fifteen percent, as required by NYLL §198(4); and

         o)     Such other and further legal and equitable relief as this Court deems necessary,
 just, and proper.
                              DEMAND FOR TRIAL BY JURY
       Pursuant to Rule 38(b) and 38(c) of the Federal Rules of Civil Procedures, Plaintiffs
 demand a trial by jury on all questions of facts.
 Dated: Flushing, New York
 September 27, 2020                    TROY LAW, PLLC
                                       Attorneys for the Plaintiff, proposed FLSA
                                       Collective and potential Rule 23 Class
                                       /s/ John Troy
                                       John Troy (JT0481)
                                       Aaron Schweitzer (AS 6369)



 TTroy                                        24 of 24                            Complaint
